       Case: 3:19-cv-00067-jdp Document #: 11 Filed: 05/24/19 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN

WAYNE TERRY,

                   Plaintiff,

      vs.                                                 Case No. 19-CV-67

PLATO CONSTRUCTION, LLC, et al.,

                   Defendants.


                  NOTICE OF FED. R. CIV. P. 41 DISMISSAL


      Plaintiff Wayne Terry, by and through his undersigned counsel and pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby requests that the above-

captioned case be dismissed without costs to any party.

      Dated this 24th day of May, 2019.

                                             Respectfully Submitted,

                                             s/ Timothy P. Maynard
                                             Larry A. Johnson, SBN 1056619
                                             ljohnson@hq-law.com
                                             Summer H. Murshid, SBN 1075404
                                             smurshid@hq-law.com
                                             Timothy P. Maynard, SBN 1080953
                                             tmaynard@hq-law.com

                                             Hawks Quindel, S.C.
                                             222 E Erie Street, Suite 210
                                             Milwaukee, WI 53202
                                             (414) 271-8650 (office)
                                             (414) 271-8442 (facsimile)

                                             Attorneys for Plaintiff
